El Juez Presideiite Sr. HerNÁNdez,
emitió la opinión del tribunal.
Por escritura pública otorgada en el pueblo de Cayey a 9 de junio de 1915 ante el Notario Vicente Ferrer Eodríguez y Ortiz, los hermanos Dolores y Eafael María Cortés ven-dieron a Pedro Paulo Duque el derecho de condominio que dicen tener sobre una finca rústica de cuatro cuerdas de terreno radicada en el término municipal de dicho pueblo, derecho de condominio que se hace consistir por aquéllos en la mitad del valor de la expresada finca, la cual había sido adquirida por Joaquín Vázquez durante su matrimonio con Belén Cortés madre natural ya fallecida de los otorgantes Dolores y Eafael María Cortés.
*319Presentada dicha escritura en el Registro de la Propiedad de Guayama para su inscripción, fue ésta denegada por medio de nota que dice así:
“Denegada la inscripción de este documento por no hallarse ins-crito el condominio de una mitad que de la finca se enajena, a favor de los vendedores Doña Dolores y Don Rafael María Cortés y sí sólo su derecho hereditario proindiviso conjuntamente con el cónyuge viudo Don Joaquín Vázquez quien no ha comparecido al otorgamiento de la escritura, tomándose anotación preventiva de la denegación al folio 27 vuelto del tomo treintidós de Cayey, finca No. 1817, anotación letra A. Guayama, octubre veinte y ocho de mil novecientos quince. El registrador, Rafael Tirado Verrier.”
Contra esa nota interpuso, el comprador Pedro Paulo Duque recurso gubernativo para ante esta Corte Suprema.
Para mejor resolución del caso, por orden de esta corte, elevó , el Registrador de la Propiedad de Guayama copia cer-tificada de la inscripción del derecho hereditario sobre la finca de que se trata a favor de Dolores y Rafael María Cor-tés en unión del cónyuge viudo Joaquín Vázquez, y de la cer-tificación resulta que por resolución de la Corte de Distrito de Guayama de 21 de mayo, 1915, fueron declarados Dolores y Rafael María Cortés únicos universales heredéros de su difunta madre Doña Belén Cortés por partes iguales, y el cónyuge viudo Joaquín Vázquez en la cuota que le asigna la ley, en cuya virtud Dolores y Rafael María Cortés inscribie-ron en el registro-' su título de herencia intestada en común proindiviso con el Joaquín Vázquez, siendo de notar que con copia de la orden de declaratoria de herederos fué presen-tada en el registro una solicitud en que se valoraba, en $50 la parte de 'la finca correspondiente a Belén Cortés.
Estimamos ajustada a derecho la nota recurrida, pues los vendedores Dolores y Rafael María Cortés sólo tienen ins-crito en el registro su título de herencia intestada en común proindiviso con Joaquín Vázquez o, como dice el registrador, un derecho hereditario proindiviso conjuntamente con el cón-yuge viudo Joaquín Vázquez, y siendo ello así no tienen sobre *320la finca de qne se trata según afirman, nn condominio ignal a la mitad del valor de ella.
Ese derecho hereditario indefinido e indeterminado, así inscrito en el registro, es el qne han podido enajenar los hermanos Cortés, pero no nn condominio ignal a la mitad del valor de la finca qne no aparece inscrito a sn favor y qne tampoco pnede inscribirse a favor del comprador por impe-dirlo el artículo 20 de la Ley Hipotecaria, preceptivo .de que para inscribir o anotar los títulos en que se transfiera o grave el dominio o la posesión de bienes inmuebles o derechos reales deberá constar previamente inscrito o anotado el derecho de la persona que otorgue o en cuyo nombre se haga la trans-misión o gravamen.
Es de confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.